Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT

This Confidential Separation Agreement (the “Separation Agreement”) is made this
October 13, 2014 (the “Effective Date”), by and between Signet Jewelers Limited,
a Bermuda corporation (including its successors and assigns, and together with
its affiliates, the “Company”), and Michael W. Barnes (the “Executive”).

WHEREAS, Sterling Jewelers, Inc. (“Sterling”) and the Executive previously
entered into a Termination Protection Agreement effective as of February 1, 2014
(the “Protection Agreement”);

WHEREAS, any capitalized terms not defined herein shall have the meaning as
defined in the Protection Agreement; and

WHEREAS, pursuant to the terms and conditions of the Company’s Long Term
Incentive Plan (“Incentive Plan”), the Executive was granted restricted shares
of common stock of the Company covering performance periods that include the
Company’s fiscal year ending February 1, 2015 (“Fiscal 2015”) (the “Restricted
Stock”) pursuant to Time-Based Restricted Stock Award Agreements dated as of
April 23, 2012, April 26, 2013, and May 8, 2014 (the “Restricted Stock
Agreements”), and performance-based vesting restricted stock units covering
shares of common stock of the Company covering performance periods that include
Fiscal 2015 (the “RSUs” and, together with the Restricted Stock, the “Equity
Incentive Awards”) dated as of April 23, 2012, April 26, 2013, and May 8, 2014
(the “RSU Agreements” and, together with the Restricted Stock Agreements, the
“Equity Incentive Agreements”);

WHEREAS, the Executive and the Company both desire to terminate the Executive’s
employment with the Company and its subsidiaries and affiliates pursuant to the
terms and conditions of this Separation Agreement, effective as of the Effective
Date.

NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, the Company and the Executive hereby agree as
follows:

1. Termination of Employment. Effective October 31, 2014 (the “Termination
Date”), the Executive’s employment with the Company will be terminated and the
Executive will resign from, and/or absent prompt resignation, the Executive
agrees to be removed from, his position as Chief Executive Officer of the
Company, and from all offices and directorships held by him in the Company or
any of its subsidiaries or affiliates, and shall execute any and all documents
reasonably necessary to effect such resignations as requested by the Company.
Between the Effective Date and the Termination Date, the Executive will support
a smooth transition of all ongoing and outstanding work in the best interests of
the Company, as expressly requested and authorized by the Company.

2. Severance.

(a) Accrued Benefits. The Executive shall be entitled to receive: (i) the
Executive’s base salary in effect at the Termination Date and accrued and unused
vacation through the Termination Date in accordance with the Company’s normal
payroll practices; and (ii) Annual Bonus or Incentive Plan payment that has been
earned by the Executive for a



--------------------------------------------------------------------------------

completed fiscal year (or with respect to an Incentive Plan payment, a completed
performance cycle) ending prior to the Executive’s Termination Date but which
remains unpaid as of such Termination Date.

(b) Termination Payments and Benefits. Subject to the Executive’s continued
employment with the Company through the Termination Date or, if earlier, the
Executive’s termination of employment due to death, and the Executive’s timely
execution, delivery and non-revocation of this Separation Agreement and the
Supplemental Release Agreement described in Section 4 of this Separation
Agreement, the Executive shall be entitled to receive the following termination
payments and benefits:

(i) Salary Continuation. The Executive shall be entitled to receive continued
payment of the Executive’s annual base salary in effect immediately at the
Termination Date for a period of twelve (12) months following the Termination
Date, paid in accordance with the Company’s standard payroll practices as in
effect at the Termination Date, with such payments commencing no earlier than
the later date of: (i) ten (10) days following the Supplemental Release
Agreement Effective Date as defined in Section 4 of this Separation Agreement;
or (ii) the first payroll cycle following the Supplemental Release Agreement
Effective Date, provided, however, any payments due prior to the sixtieth
(60th) day after the Termination Date shall be made on such sixtieth (60th) day.

If the Executive participated in the ePaperless Payroll program as of the
Termination Date, the Executive’s payments will be direct deposited on regularly
scheduled paydays. If the Executive did not participate in the ePaperless
Payroll program, the Executive’s payments will be issued as a live check and
mailed to the Executive’s home address.

(ii) Annual Bonus. The Executive shall be entitled to receive the Annual Bonus
the Executive otherwise would have received for Fiscal Year 2015, based on
actual performance, which shall be paid to the Executive in a single lump sum
during the period commencing on the 15th of April and ending on the 31st of May,
2015.

(iii) Equity Incentive Awards. The Executive shall be entitled to receive, as of
the Termination Date, a lump sum payment equal to the sum (if applicable) of the
Incentive Plan payment (or payments, if applicable) in respect of each ongoing
performance cycle as of the Termination Date, with the amount to be paid in
respect of each performance cycle calculated as: (A) Restricted Stock: Based on
the award the Executive otherwise would have received for a performance cycle,
prorated based on the number of calendar days that have elapsed since the
beginning of the applicable performance cycle through the Termination Date,
payable in accordance with the Incentive Plan; and (B) RSUs: For each completed
fiscal year during a performance cycle, based on actual performance against the
portion of the target allocable to such fiscal year, and for Fiscal Year 2015,
based on actual performance against the portion of the target allocable to
Fiscal Year 2015, with payment prorated based on the number of calendar days
elapsed since the beginning of Fiscal Year 2015 through the Termination Date,
payable upon the conclusion of the applicable performance cycle in accordance
with the Incentive Plan (but no later than the “short term deferral” period
under Section 409A).

 

2



--------------------------------------------------------------------------------

(iv) Health Care Coverage. If the Executive elects continued group health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) within the time prescribed by law, the Executive shall be permitted to
continue group medical coverage for the Executive and the Executive’s eligible
dependents upon the same terms as provided to senior executive officers of the
Company and at the same cost to the Executive and at the same coverage levels as
in effect immediately prior to the Termination Date (except to the extent such
cost and coverage would have changed if the Executive had remained employed),
provided that such continued group medical coverage shall immediately cease upon
the earlier of: (A) twelve (12) months following the Termination Date; or
(B) the first date the Executive becomes employed by another employer, and
eligible for substantially similar coverage, as applicable, with such other
employer.

3. Sole Payments and Benefits. The termination payments and benefits in
Section 2 of this Separation Agreement shall be the sole and exclusive payments
and benefits to which the Executive shall be entitled in respect of his
termination of employment with the Company.

4. Supplemental Release Agreement. The Executive agrees to execute and deliver,
within twenty-one (21) days following the Termination Date, the Supplemental
Release Agreement attached as Exhibit A (the “Supplemental Release Agreement”).
The Supplemental Release Agreement shall contain a general release of claims
co-extensive and substantially similar to the release set forth in Section 8
below, to cover the period from the date of the execution of this Separation
Agreement through and including the date of execution of the Supplemental
Release Agreement. Because of the right to revoke the Supplemental Release
Agreement within the seven (7)-day revocation period, the Executive acknowledges
that the Supplemental Release Agreement shall not become effective until the
eighth (8th) day after the Executive executes and delivers the Supplemental
Release Agreement (the “Supplemental Release Agreement Effective Date”), and the
Executive will not be paid any amounts under the Separation Agreement before
such Supplemental Release Effective Date.

5. Entitlement to Payments. The Executive’s entitlement to the termination
payments set forth in Section 2(b) shall be subject to and contingent upon the
Executive’s timely execution and delivery to the Company, and expiration of the
revocation period with no revocation, of: (i) this Separation Agreement; and
(ii) the Supplemental Release Agreement. The Executive agrees that he shall
remain bound by the terms of the Signet Code for Securities Transactions up to
and including January 31, 2015. The Executive’s entitlement to the termination
payments set forth in Section 2(b) of this Separation Agreement shall be subject
to the Executive’s continued compliance with the terms of the Signet Code for
Securities Transactions as set forth in the preceding sentence. The Executive
shall also be subject to the written policies of the Board applicable to
executives, including without limitation any Board policy relating to claw back
of compensation, as they existed during the Executive’s employment with the
Company.

6. Confidentiality; Ownership of Developments

(a) During the term of the Executive’s employment with the Company or any of its
subsidiaries or affiliates and for all time thereafter, the Executive shall keep
secret and retain in strictest confidence and not divulge, disclose, discuss,
copy or otherwise use or suffer to

 

3



--------------------------------------------------------------------------------

be used in any manner, except in connection with the Business of the Company and
of any of the subsidiaries or affiliates of the Company, any trade secrets,
confidential or proprietary information and documents or materials owned,
developed or possessed by the Company or any of the subsidiaries or affiliates
of the Company pertaining to the Business of the Company or any of its
subsidiaries or affiliates; provided that such information referred to in this
Section 6(a) shall not include information that is or has become generally known
to the public or the jewelry trade without violation of this Section 6. The
payments in Section 2(b) of this Separation Agreement shall be conditioned on
the Executive’s continued compliance with this Section 6(a).

(b) The Executive acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof (collectively,
“Works”) relating to the Business or planned business of the Company or any of
the subsidiaries or affiliates of the Company that, alone or jointly with
others, the Executive may have created, made, developed or acquired during the
Executive’s employment with the Company or any of its subsidiaries or affiliates
(collectively, the “Developments”) are works made for hire and shall remain the
sole and exclusive property of the Company and its subsidiaries and affiliates
and the Executive hereby assigns to the Company all of his right, title and
interest in and to all such Developments. Notwithstanding any provision of this
Agreement to the contrary, “Developments” shall not include Works that do not
relate to the Business or planned business of the Company or any of the
subsidiaries or affiliates of the Company. The payments described in
Section 2(b) of this Separation Agreement shall be conditioned upon the
Executive’s continued compliance with this Section 6(b).

7. Restrictive Covenants. The Executive agrees that Executive shall not,
directly or indirectly, without the prior written consent of the Company:

(a) During his employment with the Company or any of its subsidiaries or
affiliates and for a period of two (2) years following the Termination Date
solicit, entice, persuade or induce any employee, consultant, agent or
independent contractor of the Company or of any of the subsidiaries or
affiliates of the Company to terminate employment or engagement with the Company
or such subsidiary or affiliate, to become employed by any person, firm or
corporation other than the Company or such subsidiary or affiliate or approach
any such employee, consultant, agent or independent contractor for any of the
foregoing purposes.

(b) During his employment with the Company or any of its subsidiaries or
affiliates and for a period of one (1) year following the Termination Date,
directly or indirectly own, manage, control, invest or participate in any way
in, consult with or render services to or for any person or entity (other than
for the Company or any of the subsidiaries or affiliates of the Company) which
is primarily engaged in the retail jewelry business (“primarily” meaning having
a product mix consisting of 25% or more jewelry sales per year); provided,
however, that the restrictions of this Section 7(b) shall not extend to
ownership, management or control of a retail jewelry business by the Executive
following the Termination Date provided that such activity is no less than five
(5) miles distant from any retail jewelry store of the Company at the time of
the Termination Date; provided that notwithstanding the foregoing, the Executive
shall be entitled to own up to 1% of any class of outstanding securities of any
company whose common stock is listed on a national securities exchange or
included for trading on the NASDAQ Stock Market.

 

4



--------------------------------------------------------------------------------

(c) The Executive acknowledges that the services to be rendered by the Executive
are of a special, unique and extraordinary character and, in connection with
such services, the Executive will have access to confidential information vital
to the Business of the Company and the subsidiaries and affiliates of the
Company. By reason of this, the Executive consents and agrees that if the
Executive violates any of the provisions of Sections 6 or Section 7 of this
Separation Agreement, the Company and the subsidiaries and affiliates of the
Company would sustain irreparable injury and that monetary damages will not
provide adequate remedy to the Company and that the Company shall be entitled to
have Sections 6 or Section 7 specifically enforced by any court having equity
jurisdiction. Nothing contained herein shall be construed as prohibiting the
Company or any of the subsidiaries or affiliates of the Company from pursuing
any other remedies available to it for such breach or threatened breach,
including, without limitation, the recovery of damages from the Executive or
cessation of payments hereunder without requirement for posting a bond.

8. General Release. For and in consideration of the payments and benefits
provided by the Company under this Separation Agreement, the Executive, on his
own behalf and on behalf of his heirs, estate and beneficiaries, does hereby
release the Company, and in such capacities, any of its subsidiaries or
affiliates, and each past or present officer, director, agent, employee,
shareholder, and insurer of any such entities (“Released Parties”), from any and
all claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including,
without limitation, any tort and/or contract claims, common law or statutory
claims, claims under any local, state or federal wage and hour law, wage
collection law or labor relations law, claims under any common law or other
statute, claims of age, race, sex, sexual orientation, religious, disability,
national origin, ancestry, citizenship, retaliation or any other claim of
employment discrimination, including under Title VII of the Civil Rights Acts of
1964 and 1991, as amended (42 U.S.C. §§ 2000e et seq.), Age Discrimination in
Employment Act, as amended (29 U.S.C. §§ 621, et seq.); the Americans with
Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation Act of 1973
(29 U.S.C. 701 et seq.), the Family and Medical Leave Act (29 U.S.C. §§ 2601 et
seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the Employee
Retirement Income Security Act of 1974 (29 U.S.C. §§ 1001 et seq.) and any other
law (including any state or local law or ordinance) prohibiting employment
discrimination or relating to employment, retaliation in employment, termination
of employment, wages, benefits or otherwise. If any arbitrator or court rules
that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints. The
Executive acknowledges and agrees that even though claims and facts in addition
to those now known or believed to exist may subsequently be discovered, it is
the Executive’s intention to fully settle and release all claims the Executive
may have against the Released Parties, whether known, unknown or suspected.

 

5



--------------------------------------------------------------------------------

The Executive relinquishes any right to future employment with the Company or
any of the Released Parties, and the Company and the Released Parties shall have
the right to refuse to re-employ the Executive, in each case without liability
of the Executive or the Company.

The Company and the Executive acknowledge and agree that the release in this
Section 8 does not, and shall not be construed to, release or limit the scope of
any existing obligation of the Company and/or any of its parent corporation,
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of the Company in accordance with the Certificate of
Incorporation and all agreements thereunder, (ii) to pay any amounts or benefits
to which the Executive is entitled under this Separation Agreement, or (iii) any
rights in respect of payments under the Equity Incentive Agreements, or with
respect to the Executive’s rights as a shareholder of the Company, its parent
corporation or any of their subsidiaries.

It is the intention of the Executive and the Company in executing this
Separation Agreement that the general release in this Section 8 shall be
effective as a full and final accord and satisfaction, and release of and from
all liabilities, disputes, claims and matters covered under the general release
in this Section 8, known or unknown, suspected or unsuspected.

The provisions of this Section 8 shall, without any limitation as to time,
survive the expiration or termination of this Separation Agreement.

9. Cooperation. All payments and benefits pursuant to Section 2(b) of this
Separation Agreement are conditioned upon the Executive’s full and continued
cooperation in good faith with the Company, its subsidiaries and affiliates and
its legal counsel, as may be necessary or appropriate, (i) to respond truthfully
to any inquiries that may arise with respect to matters that the Executive was
responsible for or involved with during his employment with the Company, (ii) to
furnish to the Company, as reasonably requested by the Company, from time to
time, the Executive’s honest and good faith advice, information, judgment and
knowledge with respect to labor and employment practices at the Company, and
employees of the Company, (iii) in connection with any defense, prosecution or
investigation of any and all actual, threatened, potential or pending court or
administrative proceedings or other legal matters in which Executive may be
involved as a party and/or in which the Company determines, in its sole
discretion, that Executive is a relevant witness and/or possesses relevant
information, and (iv) in connection with any and all legal matters relating to
the Company, its subsidiaries and affiliates, and each of their respective past
and present employees, managers, directors, officers, administrators,
shareholders, members, agents, and attorneys, in which the Executive may be
called as an involuntary witness (by subpoena or other compulsory process)
served by any third-party, including, without limitation, providing the Company
with written notice of any subpoena or other compulsory process served on
Executive within forty-eight (48) hours of its occurrence.

In connection with the matters described in this Section 9, the Executive agrees
to notify, truthfully communicate and, provided there is no conflict of interest
between the Executive and the Company, be represented by, and provide requested
information to, the Company’s counsel, to fully cooperate and work in good faith
with such counsel with respect to, and in preparation for, any response to a
subpoena or other compulsory process served upon the Executive, any depositions,
interviews, responses, appearances or other legal matters, and to testify
truthfully and honestly with respect to all matters. For the avoidance of doubt,
the Company has no obligation to provide the Executive with counsel in
connection with any matter.

 

6



--------------------------------------------------------------------------------

The Company shall reimburse the Executive for reasonable expenses, such as
travel, lodging and meal expenses, incurred by the Executive pursuant to this
Section 9 at the Company’s request, and consistent with the Company’s policies
for employee expenses.

The Executive further acknowledges that all documents prepared by the Company
pertaining to the affairs of the Company or any legal matter relating to the
Company, which may be provided to the Executive or to which the Executive may be
given access pursuant to this Section 9 in connection with the Executive’s
cooperation hereunder with respect to any legal matter relating to the Company,
are, and shall remain, the property of the Company at all times. Except as
required by applicable law or court order, the Executive shall not disclose any
information or materials received in connection with any legal matter relating
to the Company.

All communications by the Company, its subsidiaries and/or affiliates, and its
lawyers to the Executive and all communications by the Executive to the Company,
its subsidiaries and/or affiliates and its lawyers, in connection with any legal
matter relating to the Company, its subsidiaries and/or affiliates, shall, to
the fullest extent permitted by law, be privileged and confidential and subject
to the work product doctrine. No such communication, information, or work
product shall be divulged by the Executive to any person or entity, except at
the specific direction of an authorized representative of the Company and its
lawyers.

The provisions of this Section 9 shall, without any limitation as to time,
survive the expiration or termination of this Separation Agreement.

10. Return of Property and Documents. As a material provision of this Separation
Agreement, prior to the Termination Date, the Executive shall return to the
Company all Company property (including, without limitation, any and all
computers, phones, identification cards, card key passes, fobs, corporate credit
cards, corporate phone cards, corporate motor vehicles, files, memoranda, keys
and software) in the Executive’s possession and the Executive shall not retain
any duplicates or reproductions of such items. The Executive further agrees
that, as a material provision of this Separation Agreement, prior to the
Termination Date, he shall deliver to the Company all copies of any confidential
information of the Company in his possession, custody or control, including all
copies of any analyses, compilations, studies or other documents in his
possession, custody or control that contain any such confidential information
(whether in electronic or paper form), and that as of the Termination Date, he
shall no longer possesses any such Company property or confidential information
in any form. The payments described in Section 2(b) of this Separation Agreement
shall be conditioned upon the Executive’s continued compliance with this
Section 10.

The provisions of this Section 10 shall, without any limitation as to time,
survive the expiration or termination of this Separation Agreement.

11. Non-Disparagement. The Executive shall not at any time, publicly or
privately, verbally or in writing, make any false, disparaging, derogatory or
otherwise inflammatory remarks or portray in a negative light the Company or any
of its affiliates, or any of their respective officers, directors, stockholders,
employees, or agents or any other Released Parties.

 

7



--------------------------------------------------------------------------------

The provisions of this Section 11 shall, without any limitation as to time,
survive the expiration or termination of this Separation Agreement.

12. Inquiries from Prospective Employers. The Executive and the Company agree
that in the event the Company receives inquiries from prospective employers, it
shall be the policy of the Company to respond by advising that the Company’s
policy is to provide information only as to service dates and positions held,
and by providing such information.

13. Severability. In the event that any provision of this Separation Agreement
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Separation Agreement shall not in any
way be affected or impaired thereby.

14. Waiver. No waiver by either party of breach by the other party of any
condition or provision of this Separation Agreement to be performed by such
other party shall be deemed a waiver of any other provision or condition at the
time or at any prior or subsequent time.

15. Governing Law and Forum. This Separation Agreement shall be subject to, and
governed by, the laws of the State of Ohio applicable to contracts made and to
be performed therein, without regard to conflict of laws principles thereof. Any
action to enforce any of the provisions of this Separation Agreement shall be
brought in a court of the State of Ohio located in Summit County or in a Federal
court located in Cleveland, Ohio. The parties consent to the personal and
subject matter jurisdiction of such courts and to the service of process in any
manner provided by Ohio law. Each party irrevocably waives any objection which
it may now or hereafter have to the laying of the venue of any such suit,
action, or proceeding brought in such court and any claim that such suit,
action, or proceeding brought in such court has been brought in an inconvenient
forum and agrees that service of process in accordance with the foregoing
sentences shall be deemed in every respect effective and valid personal service
of process upon such party.

16. Withholding. The Company may withhold from any amounts payable under this
Separation Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

17. Entire Agreement. This Separation Agreement and the Supplemental Release
Agreement, constitute the entire agreement and understanding of the parties with
respect to the subject matter herein and supersede all prior agreements,
including but not limited to the Protection Agreement, arrangements and
understandings, whether written or oral, between the parties. The Executive
acknowledges and agrees that he is not relying on any representations or
promises by any representative of the Company concerning the meaning of this
Separation Agreement or the Supplemental Release Agreement. This Separation
Agreement and the Supplemental Release Agreement may not be altered or modified
other than in a writing signed by the Executive and an authorized representative
of the Company.

 

8



--------------------------------------------------------------------------------

18. Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Separation Agreement and shall be personally
delivered or sent by telecopy or other electronic facsimile transmission or by
registered or certified mail, return receipt requested, to the addresses set
forth below or at such other addresses as may hereafter be designated by notice
given in compliance with the terms hereof:

 

If to the Executive:   

Michael W. Barnes

5008 Monterey Drive

Frisco, TX 75034

If to the Company:   

c/o Sterling Jewelers Inc.

375 Ghent Road

Akron, Ohio 44313

Fax: (330) 668-5291

Attn: Lynn Dennison

  

Signet Jewelers Limited

C/O Signet Group Limited

110 Cannon Street

London, EC4N 6EU

Fax: 44(207) 621 0835

Attn: Mark A. Jenkins

with a copy to:   

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

Attn: Jeffrey S. Klein, Esq.

If notice is mailed, it shall be effective upon mailing, or if notice is
personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

19. Successors and Assigns. This Separation Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive, the Company and
their respective heirs, successors and assigns, except that the Executive may
not assign his rights or delegate his obligations hereunder without the prior
written consent of the Company.

20. Section 409A.

(a) The intent of the parties is that payments and benefit under this Separation
Agreement comply with or be exempt from Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively, “Section
409A”) and, accordingly, to the maximum extent permitted, this Separation
Agreement shall be interpreted to be in compliance therewith or exempt
therefrom, as applicable. If the Executive notifies the Company that the
Executive has received advice of tax counsel of a national reputation with

 

9



--------------------------------------------------------------------------------

expertise in Section 409A that any provision of this Separation Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause the Executive to incur any additional tax or interest under Section 409A
(with specificity as to the reason therefor) or the Company independently makes
such determination, the Company shall, after consulting with the Executive,
reform such provision to try to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A. To the extent that any provision hereof is modified in order to
comply with or be exempt from Section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of this Separation Agreement providing for the payment of any amounts
or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of
Section 409A and the payment thereof prior to a “separation from service” would
violate Section 409A. For purposes of any such provision of this Separation
Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If the Executive is deemed on the Termination Date to be a
“specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then, notwithstanding any other provision herein, with
regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
prior to the date which is the earlier of (A) the expiration of the six-month
period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 20(b) (whether they would have otherwise been payable in a
single lump sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum on the first business day following
the Delay Period, and any remaining payments and benefits due under this
Separation Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(c) (i) All expenses or other reimbursements as provided herein shall be payable
in accordance with the Company’s policies in effect from time to time, but in
any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive; (ii) no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchanged for another benefit.

(d) For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Separation Agreement shall be treated as a
right to receive a series of separate and distinct payments. Whenever a payment
under this Separation Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty days following the
date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.

 

10



--------------------------------------------------------------------------------

(e) Nothing contained in this Separation Agreement shall constitute any
representation or warranty by the Company regarding compliance with
Section 409A. Subject to the above provisions of this Section 20, (i) the
Company has no obligation to take any action to prevent the assessment of any
additional income tax, interest or penalties under Section 409A on any person
and (ii) the Company, its subsidiaries and affiliates, and each of their
employees and representatives shall not have any liability to the Executive with
respect thereto.

21. Knowing and Voluntary Time to Consider and Revoke. The Executive
acknowledges that pursuant to Section 8 of this Separation Agreement, the
Executive is waiving and releasing any rights he may have under the ADEA, and
that the Executive’s waiver and release of such rights is knowing and voluntary.
The Executive acknowledges that the consideration given for the ADEA release
under Section 8 is in addition to that which the Executive was entitled. The
Executive further acknowledges he is advised by this writing that:

(a) The Executive should consult with an attorney prior to executing this
Separation Agreement and has had an opportunity to do so;

(b) The Executive has been provided at least twenty-one (21) days within which
to consider this Separation Agreement, that this twenty-one (21) day period
shall run from the date the Executive receives this Separation Agreement, and
that the parties’ modifications to the Separation Agreement prior to its
execution shall not restart, or otherwise affect, this twenty-one (21) day
period;

(c) The Executive has seven (7) days following the Executive’s execution of this
Separation Agreement to revoke it, but only by providing written notice of
revocation, received within the seven (7) day revocation period, to the Company
in accordance with the “Notices” provision in Section 18 of this Separation
Agreement;

(d) This Separation Agreement shall not be effective and enforceable until the
seven (7) day revocation period has expired; and

22. Authority. The Executive represents that he has full power and authority to
enter into this Separation Agreement, and further represents that entering into
this Separation Agreement will not result in a conflict of interest with a party
to any pending litigation relating to or against the Company, with attorneys
representing a party to any pending litigation relating to or against the
Company, or with any governmental or administrative agency.

23. Counterparts. This Separation Agreement may be executed in counterparts,
each of which shall be an original but all together shall constitute one and the
same instrument.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the last date set forth above.

 

SIGNET JEWELERS LIMITED By:  

/s/ Mark A. Jenkins

Name:   Mark A. Jenkins Title:   Chief Legal Officer & Corporate Secretary
EXECUTIVE By:  

/s/ Michael Barnes

Name:   Michael W. Barnes

[SIGNATURE PAGE TO CONFIDENTIAL SEPARATION AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

SUPPLEMENTAL RELEASE AGREEMENT

THIS SUPPLEMENTAL RELEASE AGREEMENT (the “Supplemental Release Agreement”) dated
as of              , 2014, is made by and between Signet Jewelers Limited, a
Bermuda corporation (including its successors and assigns, and together with its
affiliates, the “Company”), and Michael W. Barnes (the “Executive”).

WHEREAS, the Company and the Executive previously entered into a Confidential
Separation Agreement dated as of October 13, 2014 (the “Separation Agreement”)
detailing the terms of Executive’s termination from the Company, and as
described in Section 8 of the Separation Agreement, the Executive’s general
release of claims through the Termination Date;

WHEREAS, this Supplemental Release Agreement was part of the Separation
Agreement, expressly incorporated, and attached as Exhibit A to the Separation
Agreement; and

WHEREAS, pursuant to Section 4 of the Separation Agreement, Executive agreed to
execute and deliver to the Company, within twenty-one (21) days of the
Termination Date, this Supplemental Release Agreement containing a general
release of claims co-extensive and substantially similar to the general release
set forth Section 8 of the Separation Agreement;

WHEREAS, capitalized terms not defined herein shall have the meaning as defined
under the Separation Agreement and the Protection Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements,
including but not limited to the payments and benefits detailed in the
Separation Agreement, the Company and the Executive agree as follows:

1. In consideration of the Executive’s release under Section 2 hereof, the
Company shall pay to the Executive or provide benefits to the Executive as set
forth in Section 2(b) of the Separation Agreement, which is attached hereto and
made a part hereof.

2. For and in consideration of the payments and benefits provided by the Company
under this Separation Agreement, the Executive, on his own behalf and on behalf
of his heirs, estate and beneficiaries, does hereby release the Company, and in
such capacities, any of its subsidiaries or affiliates, and each past or present
officer, director, agent, employee, shareholder, and insurer of any such
entities (“Released Parties”), from any and all claims made, to be made, or
which might have been made of whatever nature, whether known or unknown, from
the beginning of time, including those that arose as a consequence of his
employment with the Company, or arising out of the severance of such employment
relationship, or arising out of any act committed or omitted during or after the
existence of such employment relationship, all up through and including the date
on which this Release is executed, including, without limitation, any tort
and/or contract claims, common law or statutory claims, claims under any local,
state or federal wage and hour law, wage collection law or labor relations law,
claims under any common law or other statute, claims of age, race, sex, sexual
orientation, religious, disability, national origin, ancestry, citizenship,
retaliation or any other claim of employment discrimination,



--------------------------------------------------------------------------------

including under Title VII of the Civil Rights Acts of 1964 and 1991, as amended
(42 U.S.C. §§ 2000e et seq.), Age Discrimination in Employment Act, as amended
(29 U.S.C. §§ 621, et seq.); the Americans with Disabilities Act (42 U.S.C. §§
12101 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the
Family and Medical Leave Act (29 U.S.C. §§ 2601 et seq.), the Fair Labor
Standards Act (29 U.S.C. §§ 201 et seq.), the Employee Retirement Income
Security Act of 1974 (29 U.S.C. §§ 1001 et seq.) and any other law (including
any state or local law or ordinance) prohibiting employment discrimination or
relating to employment, retaliation in employment, termination of employment,
wages, benefits or otherwise. If any arbitrator or court rules that such waiver
of rights to file, or have filed on his behalf, any administrative or judicial
charges or complaints is ineffective, the Executive agrees not to seek or accept
any money damages or any other relief upon the filing of any such administrative
or judicial charges or complaints. The Executive acknowledges and agrees that
even though claims and facts in addition to those now known or believed to exist
may subsequently be discovered, it is the Executive’s intention to fully settle
and release all claims the Executive may have against the Released Parties,
whether known, unknown or suspected.

The Executive relinquishes any right to future employment with the Company or
any of the Released Parties, and the Company and the Released Parties shall have
the right to refuse to re-employ the Executive, in each case without liability
of the Executive or the Company.

The Company and the Executive acknowledge and agree that the release in this
Section 2 does not, and shall not be construed to, release or limit the scope of
any existing obligation of the Company and/or any of its parent corporation,
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of Company in accordance with the Certificate of
Incorporation and all agreements thereunder, (ii) to pay any amounts or benefits
to which the Executive is entitled under the Separation Agreement, or (iii) any
rights in respect of payments under the Equity Incentive Agreements, or with
respect to the Executive’s rights as a shareholder of the Company, its parent
corporation or any of their subsidiaries.

3. The Executive acknowledges that pursuant to Section 2 of this Supplemental
Release Agreement, the Executive is waiving and releasing any rights he may have
under the ADEA, and that the Executive’s waiver and release of such rights is
knowing and voluntary. Executive acknowledges that the consideration given for
the ADEA waiver and release under this Supplemental Release Agreement is in
addition to anything of value to which the Executive was already entitled. The
Executive further acknowledges that he is advised by this writing that:

(a) The Executive should consult with an attorney prior to executing this
Supplemental Release Agreement, and has had an opportunity to do so;

(b) The Executive has been provided at least twenty-one (21) days within which
to consider this Supplemental Release Agreement, that this twenty-one (21) day
period shall run from the date the Executive receives this Supplemental Release
Agreement, and that the parties’ modifications to this Supplemental Release
Agreement prior to its execution shall not restart, or otherwise affect, this
twenty-one (21) day period;

 

2



--------------------------------------------------------------------------------

(c) The Executive has seven (7) days following the Executive’s execution of this
Supplemental Release Agreement to revoke it, but only by providing written
notice of revocation, received within the seven (7) day revocation period, to
the Company in accordance with the “Notices” provision in Section 18 of the
Separation Agreement;

(d) This Supplemental Release Agreement shall not be effective and enforceable
until the seven (7) day revocation period has expired; and

4. It is the intention of the Executive and the Company in executing this
Supplemental Release Agreement that it shall be effective as a full and final
accord and satisfaction and release of and from all liabilities, disputes,
claims and matters covered under this Supplemental Release Agreement, known or
unknown, suspected or unsuspected.

5. Because of the right to revoke this Supplemental Release Agreement within the
seven (7)-day revocation period, the Executive acknowledges that this
Supplemental Release Agreement shall not become effective until the eighth
(8th) day after the Executive executes and returns this Supplemental Release
Agreement (the “Supplemental Release Effective Date”) to the Company, and that
the Executive will not be paid any amounts under the Separation Agreement before
such Supplemental Release Effective Date.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the last date set forth above.

 

SIGNET JEWELERS LIMITED By:  

 

Name:   Mark A. Jenkins Title:   Chief Legal Officer & Corporate Secretary
EXECUTIVE By:  

 

Name:   Michael W. Barnes

[SIGNATURE PAGE TO SUPPLEMENTAL RELEASE AGREEMENT]